In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00234-CR


                        IN RE NICHOLAS V. BLAIR, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                    August 18, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Pending before the Court is a pro se petition for writ of mandamus by Nicholas V.

Blair concerning “an order made by Magistrate Judge Jones on June 8th, 2022.” Said

order purportedly reveals the intent of Judge Jones to refuse “setting a bond” or evinces

entry of “a no bond order.” We deny the petition for the following reasons.

      Blair did not accompany his petition with a copy of the order about which he

complains. Such was required by applicable rule of appellate procedure. See TEX. R.

APP. P. 52.3(k)(1)(A) (stating that an appendix must contain a certified or sworn copy of

any order complained of).
      Second, because we have not seen the order complained of, we cannot determine

if it is properly reviewable by mandamus. That is, an order denying an application for

pretrial habeas corpus relief by release on personal bond or bail reduction is reviewable

by appeal. See In re Rodriguez, No. 07-17-00079-CV, 2017 Tex. App. LEXIS 2343, at *4

(Tex. App.—Amarillo Mar. 20, 2017, orig. proceeding) (per curiam) (mem. op.). If the

alleged order at bar depicts action upon such a pretrial habeas corpus application, then

Blair has an available legal remedy through appeal. The availability of such a remedy

would mean he cannot obtain relief through a petition for writ of mandamus. See id.

      Consequently, we deny the petition for writ of mandamus at this juncture.



                                                      Brian Quinn
                                                      Chief Justice

Do not publish.




                                           2